Exhibit 10.3













ASSIGNMENT




This Assignment is made as of the 2nd day of July, 2010, by INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the benefit
of INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C., a Delaware limited liability
company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest (i) as Buyer under that certain Agreement
for Purchase and Sale of Real Property and Joint Escrow Instructions dated as of
May 6, 2010, as amended, (the “Agreement”) by and between Calvine South, LLC, a
California limited liability company, as seller, and Assignor, as buyer, for the
sale and purchase of the property commonly known as 8810 Calvine Road, Elk
Grove, Sacramento County, California, and (ii) under all estoppel certificates
and letters delivered to Assignor in connection with the Agreement, including
without limitation (a) that certain Estoppel Certificate dated June 15, 2010,
from Kohl’s Department Stores, Inc. to Assignor, (b) that certain Declaration
Estoppel Certificate dated June 10, 2010, from Calvine South, LLC, (c) that
certain Declaration Estoppel Certificate dated June 14, 2010, from Horst
Allendorfer and (d) that certain Declaration Estoppel Certificate dated July 1,
2010 from Calvine South, LLC.




Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity.  By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.  




ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation




By: /s/ Lou Quilici

Name: Lou Quilici

As Its: Authorized Agent




ASSIGNEE:




INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C., a Delaware limited liability
company




By:   Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its
sole member




By:     /s/ Charles Benvenuto

Name: Charles Benvenuto

Its:     Authorized Agent and Attorney

 



